Citation Nr: 1102222	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-02 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for emphysema, claimed as 
secondary to the service-connected asbestosis.

2.  Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for initial gastric antral 
erosions with mild fibrosis of the lamina propria claimed to be 
the result of being prescribed medication to treat arthritis of 
the knees by Department of Veterans Affairs (VA) medical 
personnel.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 
1958.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the Veteran's claim for 
service connection for emphysema.  The rating decision also found 
that new and material evidence had not been submitted to reopen 
the Veteran's previously denied claim for entitlement to 
compensation under 38 U.S.C.A. § 1151.  The claims are currently 
under the jurisdiction of the RO located in Houston, Texas.

The Veteran testified at a hearing conducted by a local hearing 
officer at the Louisville RO in March 2007.  A copy of the 
transcript of the hearing testimony is of record.  

The Board remanded the claims in October 2009 so that the Veteran 
could be scheduled for a hearing to be conducted by a Veterans 
Law Judge.  In September 2010 the Veteran's accredited 
representative, on behalf of the Veteran, withdrew the hearing 
request.  


FINDINGS OF FACT

1.  The Veteran has not been shown to currently have emphysema 
that is causally or etiologically related to his military 
service, to include as secondary to his service-connected 
asbestosis.  


2.  In a final September 2002 rating decision, the RO denied the 
Veteran's claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for initial erosions with mild fibrosis of the lamina 
propria; the Veteran was notified of this decision and of 
appellate rights; and the Veteran did not perfect an appeal to 
the decision within the allotted time and the decision became 
final.

3.  The Veteran sought to reopen his 38 U.S.C.A. § 1151 claim in 
June 2004.

4.  Evidence received since the final September 2002 rating 
decision is cumulative of evidence previously submitted to agency 
decision makers, and does not relate, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for initial erosions 
with mild fibrosis of the lamina propria.  


CONCLUSIONS OF LAW

1.  Emphysema was not incurred or aggravated during active duty 
service, and was not caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

2.  The September 2002 RO rating decision denying compensation 
under 38 U.S.C.A. § 1151 for initial erosions with mild fibrosis 
of the lamina propria is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.1100 (2010).

3.  The additional evidence presented since the September 2002 RO 
decision is not new and material, and the claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 for initial erosions 
with mild fibrosis of the lamina propria is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  


Concerning the appeal of the service connection claim for 
emphysema now before the Board, while the requisite notice was 
not given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the matter in June 2005, notice was 
provided by the AOJ prior to the transfer and certification of 
the Veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  This notice was provided as part of the 
January 2007 statement of the case (SOC).  Further, after the 
notice was provided, the Veteran's service connection claim was 
readjudicated in February and April 2010 supplemental statements 
of the case (SSOCs).  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing notification 
letter after decision and readjudicating the claim and notifying 
claimant of such readjudication in the statement of the case).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of his 
claim.  Viewed in such context, the furnishing of notice after 
the decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 
1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful 
opportunity to participate effectively," Dingess/Hartman, and 
the Board finds that the present adjudication of the appeal will 
not result in any prejudice to the Veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this instant service connection claim 
would not be prejudicial to the claimant.

A March 2006 letter included notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims.  There is no evidence of any failure on the part of VA to 
further comply with VCAA that reasonably affects the outcome of 
this case.


Finally, the duty to assist the appellant has been satisfied in 
this case.  Available post-service medical records are in the 
claims file and were reviewed by both the RO and Board in 
connection with the appellant's claims.  The appellant has not 
informed VA of any obtainable existing medical records which may 
be helpful in the adjudication of his claims.  VA is not on 
notice of any evidence needed to decide the claims which has not 
been obtained.  

A VA examination with an opinion was obtained with regard to the 
claim for service connection for emphysema in June 2007.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination and opinion obtained in this 
case is adequate, as it is predicated on a reading of the service 
and post-service medical records in the Veteran's claims file.  
It considered all of the pertinent evidence of record, to include 
the Veteran's service and post-service records and provided a 
reason for the opinion stated, considering the Veteran's history 
and the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Lay evidence is one type of evidence that must be considered, if 
submitted, when a Veteran seeks disability benefits, and 
competent lay evidence can be sufficient in and of itself for 
proving the existence of a chronic disease.  See Buchanan, at 
1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
Buchanan, 451 F.3d at 1336.

In regards to the instant claim concerning entitlement to 
38 U.S.C.A. § 1151 compensation, the appellant was provided 
notice that met these requirements in a letter dated in September 
2004.  This letter met the timing requirement as it was sent 
before the June 2005 rating decision.  Moreover, the content of 
the notice, including enclosures "What is the Status of Your 
Claim and How You Can Help" and "What the Evidence Must Show" 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  The letter also informed the Veteran of the 
regulatory language pertaining to 38 U.S.C.A. § 1151, as well as 
informed him of pertinent regulatory language regarding the 
reopening of previously denied claims.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.

With regard to the considerations regarding the need for 
notification of the evidence and information that is necessary to 
reopen a claim and what is necessary to establish the underlying 
claim for the benefit sought, there is no defect in this case.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the September 2004 
letter, the Veteran was advised of both the type of evidence 
needed to reopen his 38 U.S.C.A. § 1151 claim and what was 
necessary to establish entitlement to the claimed benefit.  The 
letter also looked at the bases used for the denial of benefits 
as set out in the final September 2002 denial of his claim.  In 
addition, the letter made clear that, since the September 2002 RO 
decision, the crux of this case depended on showing that the 
development of his initial gastric antral erosions with mild 
fibrosis of the lamina propria, which resulted from his being 
prescribed Naprosyn by a VA physician, was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
health care providers who prescribed the Naprosyn or that the 
additional disability was an event that was not reasonably 
foreseeable.  Accordingly, further development is not indicated.  

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims.  There is no evidence of any failure on the part of VA to 
further comply with VCAA that reasonably affects the outcome of 
this case.

Here, the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The Veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims.  
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of this appeal.

Factual Background

The Board initially observes that review of the Veteran's service 
treatment records, encompassing his period of active service from 
February 1955 to February 1958, and including the reports of his 
February 1955 enlistment and December 1957 discharge 
examinations, makes no mention of either complaints of, clinical 
findings pertaining to, or diagnoses of either respiratory-
related problems (to include emphysema) or gastrointestinal-
related problems.  A January 1957 clinical record, includes the 
following x-ray findings:  "There is blunting of the left 
costophrenic angle and a few calcifications in the chest, 
otherwise heart and lungs appear normal."  

Emphysema

Private chest x-ray reports dated in September 1992 and November 
1993 show normal findings.  

An August 2000 private physician's examination record includes a 
diagnosis of asbestosis.  


A March 2003 VA CT (computed tomography) report includes a 
diagnosis of mild emphysematous changes.  A private medical 
record, dated later in March 2003, seems to show that the VA CT 
scan report was reviewed; the reviewing physician, Dr. T., 
commented that the lung fields revealed minimal emphysema.  

The Veteran submitted a claim for service connection for 
emphysema, secondary to asbestosis, in June 2004.  See VA Form 
21-4138.  The Board here notes that service connection was 
granted in May 2003 by the RO for asbestosis.  

VA pulmonary function test (PFT) reports dated in October 2004 
and October 2005 showed normal findings.

The report of an October 2005 VA nose, sinus, larynx, and pharynx 
examination report shows that the Veteran informed the examiner 
that he had sought service connection for emphysema after a March 
2003 CT examination revealed mild emphysematous changes.  The 
examiner commented that the review of a recent chest CT report 
included no mention of any emphysematous changes.  

The Veteran was afforded a VA respiratory examination in June 
2007.  He mentioned to the examiner that he did not know he had 
emphysema until a March 2003 VA CT report was interpreted by a 
non-VA physician, Dr. T.  The examiner is shown to have 
comprehensively documented a detailed review of the Veteran's 
medical history.  X-ray examination conducted in conjunction with 
the examination included a diagnosis of no acute disease or 
significant change since October 2005.  May 2007 VA PFT test 
results were also described as being normal.  Asbestosis was 
diagnosed.  The report also includes June 2007 chest CT findings.  
While emphysema was not listed among the CT diagnoses, the 
examiner nevertheless supplied a diagnosis of very mild early 
emphysema as shown on high resolution CT scan.  

The examiner added that emphysema is a separate pulmonary disease 
and not caused by asbestosis.  He mentioned that asbestosis was 
an asbestos-induced pleural and interstitial pulmonary disease, 
and that emphysema was an obstructive airways disease not 
infrequently associated with a past history of cigarette smoking.  
The examiner commented that there was no medical scientific 
evidence to support the Veteran's claim that emphysema was due to 
asbestosis.  This, noted the examiner, included a review using 
the National Library of Medicine.

38 U.S.C.A. § 1151

A July 1992 private hospital emergency department summary shows 
that the Veteran was seen for left knee complaints.  He was 
prescribed Ansaid and placed in a knee immobilizer.  As found at 
www.drugs.com:  Ansaid is a nonsteroidal anti-inflammatory drug 
(NSAID).  Ansaid may cause increased risk of serious fatal 
stomach ulcers and bleeding.  Elderly patients may be at greater 
risk.  This may occur without warning signs.  

A VA prescription medication record shows that the Veteran was 
first prescribed Naproxen on October 28, 1998, and that the 
medication was stopped on January 29, 1999.  A July 1999 VA 
outpatient treatment record shows, however, continued Naproxen 
use by the Veteran.

An August 1999 VA outpatient clerical note shows complaints of 
trouble swallowing.  An August 1999 VA barium swallow test record 
showed that the Veteran complained of a history of a progressive 
dysphagia to solid food.  A slight narrowing in the mid esophagus 
was noted to be present.  Barium testing by mouth revealed a 
normal swallowing function.  

A September 1999 private medical record shows that the Veteran 
was evaluated for dysphagia and abnormal barium swallow.  He 
provided a one-year history of progressive dysphagia.  The 
Veteran was noted to be using Naprosyn.  The supplied diagnosis 
was progressive solid and liquid dysphagia.  

An October 1999 private surgical pathology report shows that 
tissue examination revealed the presence of a mild fibrosis of 
the lamina propria.  


A January 2000 VA outpatient medical note shows that as part of a 
telephone conversation with the Veteran he informed VA that he 
had been taking Naproxen for his arthritis but that it caused 
difficulty swallowing and esophagus ulcerations.  

In June 2001 the Veteran claimed that as a result of his being 
prescribed "Naproson" for arthritis of the knees by VA medical 
personnel he began to experience trouble swallowing.  As a result 
he claims that an x-ray was ordered which showed a blockage and a 
later endoscopy revealed a prominent gastric flow as well as 
erosions.  He claimed that permanent scarring occurred due to the 
gastric flow.  He noted that he was instructed by a private 
physician to discontinue taking the prescribed arthritis 
medication because it was known to cause ulcers.  This claim was 
interpreted by the RO as one seeking VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151.  

A June 2001 private medical note, provided by B.S., MD, shows 
that he opined that, after review of the Veteran's medical 
records, it was more likely than not that the Veteran's gastric 
erosions were caused by his taking Naprosyn for arthritis.  

A July 2001 VA upper GI (gastrointestinal) examination showed the 
presence of very small erosions in the antrum of the stomach.  

A VA upper GI  examination report dated in August 2001 includes a 
diagnosis of very small erosions in the antrum of the stomach.  

As part of a VA Form 21-4138, dated in August 2001, the Veteran 
again alleged that his being prescribed Naproxyn at a VA medical 
center for his arthritis caused him to develop gastric erosions 
and acid reflux which caused scarring of his stomach lining.  

The report of an April 2002 VA stomach, duodenum and peritoneal 
adhesions examination report notes that the Veteran was started 
on Naprosyn by a VA medical center on October 28, 1998, for 
treatment of arthritis.  The Veteran reported no stomach trouble 
before 1998.  The Veteran was currently noted to have only very 
minimal dysphagia.  After reviewing the Veteran's claims folder 
and examining him, the examiner opined that it was as likely as 
not that the Veteran's initial gastric antral erosions, which 
were on the pathology report described as benign and reported to 
show mild fibrosis of the lamina propria, were associated with 
the Naprelen which was given at the VA medical center in 
Huntington and by a private physician, Dr. L., in 1996 at the 
Bellefonte Hospital.  The Veteran was reported to be currently 
relatively asymptomatic, controlled on medication.  The examiner 
also commented that the Veteran's gastroesophageal reflux disease 
was not likely due to the Naprelen.  

The RO, in September 2002, denied the Veteran's 38 U.S.C.A. 
§ 1151 claim for initial gastric antral erosions with mild 
fibrosis of the lamina propria.  The RO determined that review of 
the evidence confirmed the Veteran's allegation that his initial 
gastric antral erosions with mild fibrosis of the lamina propria 
were associated with the use of Naproxen (Naprosyn).  The RO also 
determined that there was no evidence of record showing that the 
Veteran's additional gastrointestinal disability was due to 
careless, negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing him with 
medical care.  In addition noted the RO, it is known that a 
common side effect of taking Naproxen may be the development of 
gastrointestinal bleeding, ulcers, and stomach perforations.  
Therefore, found the RO, the Veteran's additional 
gastrointestinal disability caused by his taking Naproxen 
(Naprosyn) was not considered an event not reasonably 
foreseeable.  The Veteran was notified of this decision in 
October 2002 and did not appeal the decision.  

As part of his October 2002 notice of disagreement the Veteran 
alleged that at the time it was determined he had acid reflux 
which was damaging his stomach he was taking Naprosyn.  He 
claimed that his primary care doctor (though not stated, 
presumably a VA physician) knew that it caused the side effects 
he was experiencing, but nevertheless did not advise him to 
discontinue the medication.  He implied that this knowledge of 
the VA physician that the medication could cause side effects 
inferred that the physician had knowledge that the medication was 
dangerous, and that not ordering the Veteran to discontinue the 
medication indicated an error in judgment.  He added that he was 
advised by his private physician of the dangers of the medication 
in question.


The Veteran sought to reopen his 38 U.S.C.A. § 1151 claim in 
September 2004.  As part of a June 2005 rating decision the RO 
denied the claim, finding that new and material evidence had not 
been submitted.  Following notice of this decision in June 2005, 
the Veteran did perfect an appeal.  

Private medical records were associated with the record in 
September 2005.  These include those dated in August 1992 and 
November 1993, which note that the Veteran was taking anti-
inflammatory medications.  A 1996 treatment record from this same 
private physician shows that the Veteran was prescribed Naprelan.  

The Veteran supplied testimony at a hearing conducted by a local 
RO hearing officer in March 2007.  He testified that he had taken 
Naprosyn for about three years before stopping.  He noted that 
during this time he had trouble swallowing food as well as 
stomach erosions.  He added that he was not informed of the 
possible side effects of this medication.  

Laws and Regulations

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were amended in 
the course of this appeal, effective from October 10, 2006; 
however, the new provisions require that service connection not 
be awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.)

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


New and Material Evidence/38 U.S.C.A. § 1151 Claims

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with respect to 
that claim.  38 U.S.C.A. § 5108.

For applications filed after August 29, 2001, as was the 
application to reopen the 38 U.S.C.A. § 1151 claim in this case, 
new and material evidence means evidence not previously submitted 
to agency decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final disallowance.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).

Under VA laws and regulations, when a veteran suffers additional 
disability or death as a result of training, hospital care, 
medical or surgical treatment, or an examination furnished by the 
VA, disability compensation shall be awarded in the same manner 
as if such disability or death was service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed 
after October 1, 1997, as is the case here, a claimant is 
required to show fault or negligence in medical treatment.  For 
claims filed prior to October 1, 1997, a claimant is not required 
to show fault or negligence in medical treatment.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and 
did not require showing of fault).  Since the Veteran filed his 
claim after that date, he must show some degree of fault, and 
more specifically, that the proximate cause of his disability was 
due to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing medical care or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

In determining that additional disability exists, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the veteran's condition 
after such care, treatment, examination, services, or program has 
stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
that the veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, 
medical or surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for which 
the care, treatment, or examination was furnished unless VA's 
failure to timely diagnoses and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2).  Additional disability or death caused 
by a veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider; or, that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's informed 
consent.  38 C.F.R. § 3.361(d)(1).


Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

Analysis

Emphysema

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for emphysema.  The service treatment 
records are completely negative for clinical findings or 
complaints concerning emphysema.  This is not completely 
detrimental to the Veteran's claim, as he has not even alleged 
that his emphysema is directly related to service; he has instead 
claimed that it is secondary to his service-connected asbestosis.  
Subsequent to service, the Veteran initially sought service 
connection for emphysema in June 2004.

The only evidence linking the Veteran's current emphysema to his 
asbestosis is his own lay contentions.  In this case, although 
the Veteran may believe that his current emphysema is secondary 
to his service-connected asbestosis, the Board concludes that his 
own lay statement as to the etiology of the current emphysema is 
not competent evidence because unlike, for example, varicose 
veins or a dislocated shoulder, emphysema is not a condition 
capable of lay diagnosis, much less the type of condition that 
can be causally related to an injury or disease in military 
service without medical expertise.  Barr (lay testimony is 
competent to establish the presence of varicose veins); Woehlaert 
v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins 
or a dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis).  Therefore, in this case, the 
Veteran's lay statements as to etiology do not constitute 
competent evidence. 


As to the Veteran's claim that he has emphysema that is related 
to his service-connected asbestosis, the Board also finds that 
the medical evidence of record does not support this contention.  
The Veteran is service-connected for asbestosis; however, the 
medical evidence has not established a relationship between his 
emphysema and his service-connected disability.  In this regard, 
the June 2007 VA examiner, following his reporting an extremely 
detailed medical history, and after examining the Veteran, which 
included undertaking various tests, including x-ray, CT, and PFT, 
definitely opined that the Veteran's emphysema was not due to his 
service-connected asbestosis.  No medical opinion to the contrary 
is of record.  

In summary, the record contains no competent evidence linking a 
current diagnosis of emphysema to the Veteran's military 
service.  In addition, while the Veteran has limited his claim to 
consideration of service connection on a secondary basis, the 
Board nonetheless notes that emphysema was first diagnosed many 
years after his separation from service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Thus, after considering all the 
evidence under the laws and regulations set forth above, the 
Board concludes that the Veteran is not entitled to service 
connection for emphysema because the competent evidence does not 
reveal a nexus between either the Veteran's emphysema and his 
service-connected asbestosis or to his military service.  Absent 
such a nexus, service connection may not be granted.  38 C.F.R. 
§§ 3.310, 3.303.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 54.


Compensation Under 38 U.S.C.A. § 1151

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for initial gastric antral erosions with mild fibrosis of the 
lamina propria claimed to be the result of the Veteran's having 
been prescribed medication to treat arthritis of the knees by VA 
medical personnel was last finally denied by the RO in September 
2002.  At that time the RO found that review of the evidence 
confirmed the Veteran's allegation that his initial gastric 
antral erosions with mild fibrosis of the lamina propria were 
associated with the use of Naproxen (Naprosyn).  The RO also, 
however, determined that there was no evidence of record showing 
that the Veteran's additional gastrointestinal disability was due 
to careless, negligence, lack of proper skill, error in judgment, 
or similar instance of fault on VA's part in furnishing him with 
medical care.  The RO also found that it was known that a common 
side effect of taking Naproxen may be the development of 
gastrointestinal bleeding, ulcers, and stomach perforations.  
Therefore, the RO determined that the Veteran's additional 
gastrointestinal disability caused by his taking Naproxen 
(Naprosyn) was not considered an event not reasonably 
foreseeable.  The September 2002 RO decision was not perfected on 
appeal and is final.  38 U.S.C.A. § 7105.  The claim may not be 
reopened unless new and material evidence is received.  38 
U.S.C.A. § 5108.  Thus, for the evidence to be new and material 
in this case, it must relate to the unestablished fact that 
Veteran's additional gastrointestinal disability was due to 
careless, negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing him with 
Naprosyn; or that the additional gastrointestinal disability 
caused by his taking Naproxen (Naprosyn) was not considered an 
event not reasonably foreseeable.  

The additional evidence received since the final September 2002 
rating decision, discussed in detail above, consists of various 
private and VA treatment records, as well as the Veteran's 
testimony from his March 2007 hearing.  The Board has thoroughly 
reviewed the evidence associated with the claims file subsequent 
to the September 2002 rating decision and finds that this 
evidence does not constitute new and material evidence which is 
sufficient to reopen the previously denied claim seeking 
compensation benefits pursuant to 38 U.S.C.A. § 1151.  Although 
this evidence is certainly new, in that it was not previously of 
record, the evidence is not material in that it does not relate 
to an unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  

As noted, the Veteran's claim was previously denied because, 
while the RO conceded that the Veteran did incur additional 
disability as a result of his taken Naprosyn prescribed by VA 
medical personnel, there was no evidence of record showing that 
the Veteran's additional gastrointestinal disability was due to 
careless, negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing him with 
medical care.  The RO also found that as it was known that a 
common side effect of taking Naproxen may be the development of 
gastrointestinal bleeding, ulcers, and stomach perforations, the 
Veteran's additional gastrointestinal disability caused by his 
taking Naproxen (Naprosyn) was not considered an event not 
reasonably foreseeable.  

The evidence associated with the record since the September 2002 
denial of the Veteran's claim is negative for any evidence which 
would support a finding to demonstrate that the proximate cause 
of the Veteran's additional gastrointestinal disability -- 
initial gastric antral erosions with mild fibrosis of the lamina 
propria -- was due to careless, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing him the Naproysn.  Further, the evidence received by 
VA after the September 2002 RO decision fails to show that the 
additional disability incurred by the Veteran was an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 
3.361.

Therefore, after reviewing the evidence submitted by the Veteran 
in his attempt to reopen his claim under 38 U.S.C.A. § 1151 for 
the initial gastric antral erosions with mild fibrosis of the 
lamina propria, the Board finds that new and material evidence 
has not been presented to reopen the Veteran's previously denied 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For these reasons, the Board determines the evidence submitted 
subsequent to the September 2002 rating decision is either 
cumulative or redundant; does not relate to an unestablished fact 
necessary to substantiate the claim; and does not raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Consequently, the evidence received since the last 
final disallowance of the Veteran's claim is not new and 
material, and his petition to reopen the claim for compensation 
under 38 U.S.C.A. § 1151 must be denied.  38 U.S.C.A. § 5108.


ORDER

Entitlement to service connection for emphysema is denied.

As no new and material evidence has been received, the claim for 
compensation under 38 U.S.C.A. § 1151, for initial gastric antral 
erosions with mild fibrosis of the lamina propria claimed to be 
the result of being prescribed medication to treat arthritis of 
the knees by Department of Veterans Affairs (VA) medical 
personnel is not reopened, the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


